         Case 3:13-cv-30125-PBS Document 431 Filed 01/16/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
____________________________________
                                          )
Mark Anthony REID, et al., on behalf of   )
themselves and others similarly situated, )        Case No. 3:13-cv-30125-PBS
                                          )
Plaintiffs-Petitioners,                   )
                                          )
v.                                        )
                                          )
Christopher DONELAN, Sheriff,             )
Franklin County, MA, et al.,              )
                                          )
Defendants-Respondents.                   )  Date: January 15, 2019
____________________________________ )

                              PLAINTIFF’S MOTION TO SEAL

       Plaintiff Leo Felix Charles respectfully moves to file under seal Plaintiff Leo Felix

Charles’s Amended Motion to Stay Removal before the Second Circuit (Exh. D), and medical

records (Exh. E) pursuant to Local Rule 7.2. These documents contain confidential and sensitive

information. Plaintiffs requested Defendants’ position on this. Defendants did not provide a

response.

       In compliance with District of Massachusetts Standing Procedural Civil Order Re:

Sealing Court Documents, dated May 15, 2015, Plaintiffs have attached a declaration explaining

the need for the sealing.

       Plaintiffs move to seal these documents until further order of the Court. Upon expiration

of the impoundment period, Mr. Charles respectfully requests that his counsel be given custody

of the unredacted document.


January 15, 2019                             Respectfully submitted,

                                             /s/ Michael Wishnie
        Case 3:13-cv-30125-PBS Document 431 Filed 01/16/19 Page 2 of 3



Erin Drake, Law Student Intern      Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern      Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*    600 Atlantic Avenue
Marisol Orihuela†                   Boston, MA 02210
Michael Wishnie (BBO# 568654)       Tel: 617-646-8000
Jerome N. Frank Legal Svcs. Org.    Fax: 617-646-8646
P.O. Box 209090                     anant.saraswat@wolfgreenfield.com
New Haven, CT 06520
Phone: (203) 432-4800               Michael K.T. Tan†
Fax: (203) 432-1426                 ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org      125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    212-519-7848 (p)
Ahilan T. Arulanantham†             212-549-2654 (f)
ACLU Immigrants’ Rights Project     mtan@aclu.org
1313 West 8th Street
Los Angeles, CA 90017               Counsel for Plaintiffs
213-977-5211                        *Law student appearance forthcoming.
                                    †
aarulanantham@aclusocal.org           Admitted pro hac vice.
         Case 3:13-cv-30125-PBS Document 431 Filed 01/16/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that, on January 16, 2019, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by mail to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.

Date: January 16, 2019
                                               Respectfully submitted,

                                                /s/ Michael J. Wishnie
                                               Michael J. Wishnie (BBO# 568654)
                                               Jerome N. Frank Legal Services Organization
                                               P.O. Box 209090
                                               New Haven, CT 06520
                                               P: (203) 432-4800
                                               F: (203) 432-1426
